     Case 2:17-cv-03066-RFB-DJA Document 64 Filed 01/27/21 Page 1 of 2



1

2

3
                               UNITED STATES DISTRICT COURT
4
                                       DISTRICT OF NEVADA
5

6     KENNETH G. MCDONALD,                                 Case No. 2:17-cv-03066-RFB-DJA
7                                         Plaintiff,                   ORDER
             v.
8
      BRIAN WILLIAMS et al.,
9
                                     Defendants.
10

11          This matter is before the Court on Plaintiff’s Motion for Access to Use Law Library

12   and Receive Time for Exercise (ECF No. 57), filed on January 12, 2021. Defendants filed

13   a Response (ECF No. 61) on January 26, 2021. Plaintiff requests that the Court order

14   that NDOC employees allow him access to the law library for one and half hour per day,

15   two days a week, and to give him outdoor exercise time for one hour per day, five days a

16   week. Defendants contend that Plaintiff’s request should be denied because he has been

17   transferred to SDCC. The Court agrees that Plaintiff’s transfer to another facility moots

18   his request. Further, his request is improper as it is not related to the merits of the action

19   and he fails to cite to appropriate points and authority to support his request.

20          This matter is also before the Court on Plaintiff’s Motion to Order Defendants to

21   Answer Complaint (ECF No. 58), filed on January 12, 2021. Plaintiff claims that his case

22   survived screening and a motion to dismiss. (ECF No. 43). He seeks to have Defendants

23   file an Answer to the surviving part of his operative Complaint – his claim for injunctive

24   relief. To date, no response has been filed. The Court will not order the remaining

25   Defendants to file an Answer. It is Defense Counsel’s responsibility to manage their

26   litigation strategy and monitor all deadlines. As such, the Court leaves it to Defendants

27   to preserve their defenses.

28          Accordingly,

                                                       1
     Case 2:17-cv-03066-RFB-DJA Document 64 Filed 01/27/21 Page 2 of 2



1          IT IS HEREBY ORDERED that Plaintiff’s Motion for Access to Use Law Library

2    and Receive Time for Exercise (ECF No. 57) is denied as moot.

3          IT IS FURTHER ORDERED that Plaintiff’s Motion to Order Defendants to Answer

4    Complaint (ECF No. 58) is denied.

5          Dated: January 27, 2021.
6

7                                          DANIEL J. ALBREGTS
                                           UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             2
